DocuSign Envelope ID: 0CA65C3B-91CC-457F-BD6C-BD5EABB1DF42
                 Case 2:20-cv-06995 Document 1 Filed 08/04/20 Page 1 of 10 Page ID #:1



           1    ASCENSION LAW GROUP
                PAMELAthTSAO (266734)
           2    2030 E. 4 Street
                Suite 205
           3    Santa Ana, CA 92705
                PH: 714.783.4220
           4    FAX: 888.505.1033
                Pamela.Tsao@ascensionlawgroup.com
           5
                Attorneys for Plaintiff STEPHEN TURNER
           6

           7

           8                                 UNITED STATES DISTRICT COURT
           9                              CENTRAL DISTRICT OF CALIFORNIA
          10

          11    STEPHEN TURNER, an individual,                    Case No.:
          12                    Plaintiff,                        VERIFIED COMPLAINT FOR
          13            vs.
                                                                    (1) VIOLATION OF THE UNRUH
          14    COSTCO WHOLESALE                                        CIVIL RIGHTS ACT
                CORPORATION, a Washington
          15    Corporation                                             (CALIFORNIA CIVIL CODE
                                                                        §§ 51, 52);
          16                    Defendants.
                                                                    (2) VIOLATIONS OF THE
          17                                                            AMERICANS WITH
          18                                                            DISABILITIES ACT OF 1990

          19
          20

          21

          22

          23

          24

          25

          26
          27

          28


                                                             COMPLAINT
DocuSign Envelope ID: 0CA65C3B-91CC-457F-BD6C-BD5EABB1DF42
                    Case 2:20-cv-06995 Document 1 Filed 08/04/20 Page 2 of 10 Page ID #:2



           1                                                     I.
                                                              SUMMARY
           2

           3            1.      This is a civil rights action by plaintiff Stephen Turner (“Plaintiff”) for
           4    discrimination at the building, structure, facility, complex, property, land,
           5    development, and/or surrounding business complex located at 101 North Beach Blvd.,
           6    La Habra, California 90631 from which the business “Costco” operates. Plaintiff
           7    often frequents the area as he lives approximately 15 minutes from the Property. On
           8    this particular occasion, he desired to patronize the Costco located at the Property.
           9            2.      Plaintiff seeks damages, injunctive and declaratory relief, attorney’s fees
          10    and costs pursuant to the Americans with Disabilities Act of 1990 (42 U.S.C. §§
          11    12101, et seq.) and related California statutes1 against Defendant, the owners
          12    COSTCO WHOLESALE CORPORATION, a Washington Corporation
          13    (“Defendant”).
          14                                                       II.
          15                                                 JURISDICTION
          16            3.      This Court has original jurisdiction under 28 U.S.C. §§ 1331 and 1343
          17    for ADA claims.
          18            4.      Supplemental jurisdiction for claims brought under parallel California
          19    law – arising from the same nucleus of operative facts – is predicated on 28 U.S.C §
          20    1367.
          21            5.      Plaintiff’s claims are authorized by 28 U.S.C. §§ 2201 and 2202.
          22                                                    III.
          23                                                    VENUE
          24            6.      All actions complained of herein take place within the jurisdiction of the
          25    United States District Court, Central District of California, and venue is invoked
          26    pursuant to 28 U.S.C. § 1391(b), (c).
          27
                1
          28     Plaintiff is not currently asserting a cause of action under California Civil Code § 55, but may
                amend his complaint at a later time upon discovery of facts which give rise to such a claim.
                                                                  1
                                                              COMPLAINT
DocuSign Envelope ID: 0CA65C3B-91CC-457F-BD6C-BD5EABB1DF42
                 Case 2:20-cv-06995 Document 1 Filed 08/04/20 Page 3 of 10 Page ID #:3



           1
                                                               IV.
           2
                                                             PARTIES
           3
                        7.      Defendant is or was at the time of the incident, the owner, operator,
           4
                lessor and/or lessee of the Property, and consists of a person (or persons), firm,
           5
                company, and/or corporation.
           6
                        8.      Plaintiff is a paraplegic, and as a result is unable to walk or stand, and
           7
                thus requires a use of a wheelchair at all times when traveling in public. Plaintiff is
           8
                “physically disabled” as defined by all applicable California and United States laws,
           9
                and a member of the public whose rights are protected by these laws. Plaintiff is not a
          10
                high frequency litigant as that term is defined under California Code of Civil
          11
                Procedure § 425.55(b).
          12
                                                               V.
          13
                                                              FACTS
          14
                        9.      On January 14, 2020, Plaintiff patronized the Property. The Property is a
          15
                sales or retail establishment, open to the public, which is intended for nonresidential
          16
                use and whose operation affects commerce.
          17
                        10.     Plaintiff visited the Property and encountered barriers (both physical and
          18
                intangible) that interfered with – if not outright denied – Plaintiff’s ability to use and
          19
                enjoy the goods, services, privileges and accommodations offered at the facility. To
          20
                the extent known by Plaintiff, the barriers at the Property included, but are not limited
          21
                to the following:
          22               a. Restrooms at the Costco located on the Property are not properly
          23                    configured for use by persons with disabilities in multiple respects,
          24                    including but not limited to missing or improperly positioned safety grab
          25                    bars that are needed to safely transfer from the wheel chair to the toilet;
          26                    toilet seat dispensers and/or toilet paper rolls that are not properly
          27                    configured making it difficult if not impossible to reach; insufficient
          28                    clearance for Plaintiff to be able to maneuver in his wheelchair in the
                                                                2
                                                             COMPLAINT
DocuSign Envelope ID: 0CA65C3B-91CC-457F-BD6C-BD5EABB1DF42
                 Case 2:20-cv-06995 Document 1 Filed 08/04/20 Page 4 of 10 Page ID #:4



           1                    restroom. Additionally, there is not proper wrapping around sink piping
           2                    which can cause Plaintiff to burn himself when using the sink.
           3
                        11.     These barriers to access are listed without prejudice to Plaintiff citing
           4
                additional barriers to access after inspection by Plaintiff’s access consultant, per the
           5
                9th Circuits standing standards under Doran v. 7-Eleven, Inc. 524 F.3d 1034 (9th Cir.
           6
                2008). These barriers prevented Plaintiff from enjoying full and equal access to the
           7
                Property.
           8
                        12.     Plaintiff thus experienced difficult, discomfort and embarrassment as a
           9
                result of the accessible barriers he encountered. He continues to be deterred from
          10
                visiting the Property because of the future threats of injury created by these barriers.
          11
                Plaintiff would return to the Property once the barriers are corrected as the Costco
          12
                located at the Property is one of two closest locations to his residence located and is
          13
                located within 15 minutes of his residence.
          14
                        13.     Defendant knew that these elements and areas of the Property were
          15
                inaccessible, violate state and federal law, and interfere with (or deny) access to the
          16
                physically disabled. Moreover, Defendant has the financial resources to remove these
          17
                barriers from the Property (without much difficult or expense), and make the Property
          18
                accessible to the physically disabled. To date, however, the Defendant refuse to
          19
                remove those barriers.
          20
                        14.     At all relevant times, Defendant has possessed and enjoyed sufficient
          21
                control and authority to modify the Property to remove impediments to wheelchair
          22
                access and to comply with the Americans with Disabilities Act Accessibility
          23
                Guidelines and Title 24 regulations. Defendant has not removed such impediments
          24
                and has not modified the Property to conform to accessibility standards.
          25
                                                               VI.
          26
                        FIRST CAUSE OF ACTION: VIOLATION OF CALIFORNIA LAW
          27
                       INCLUDING: THE UNRUH ACT, CIVIL CODE §§ 51, 52 AND THE
          28
                                                                 3
                                                             COMPLAINT
DocuSign Envelope ID: 0CA65C3B-91CC-457F-BD6C-BD5EABB1DF42
                 Case 2:20-cv-06995 Document 1 Filed 08/04/20 Page 5 of 10 Page ID #:5



           1
                  AMERICANS WITH DISABILITIES ACT AS INCORPORATED BY CIVIL
           2
                                                       CODE SECTION 51(f)
           3
                        15.     Plaintiff incorporates the allegations contained in paragraphs 1 through
           4
                14 for this claim and incorporates them herein.
           5
                        16.     At all times relevant to this complaint, California Civil Code § 51 has
           6
                provided that physically disabled persons are free and equal citizens of the state,
           7
                regardless of disability or medical condition:
           8
                        All persons within the jurisdiction of this state are free and equal, and
           9
                        no matter what their sex, race, color, religion, ancestry, national
          10
                        origin, disability, or medical condition are entitled to the full and
          11
                        equal accommodations, advantages, facilities, privileges, or services
          12
                        in all business establishments of every kind whatsoever. Cal. Civ.
          13
                        Code § 51(b).
          14
                        17.      California Civil Code § 52 provides that the discrimination by Defendant
          15
                against Plaintiff on the basis of his disabilities constitutes a violation of the anti-
          16
                discrimination provisions of §§ 51 and 52.
          17
                        18.     Defendant’s discrimination constitutes a separate and distinct violation of
          18
                California Civil Code § 52 which provides that:
          19
                        Whoever denies, aids or incites a denial, or makes any discrimination
          20
                        or distinction contrary to section 51, 51.5 or 51.6 is liable for each and
          21
                        every offense for the actual damages, and any amount that may be
          22
                        determined by a jury, or a court sitting without a jury, up to a
          23
                        maximum of three times the amount of actual damage but in no case
          24
                        less than four thousand dollars ($4,000) and any attorney’s fees that
          25
                        may be determined by the court in addition thereto, suffered by any
          26
                        person denied the rights provided in Section 51, 51.5 or 51.6.
          27
                        19.     Plaintiff continues to be deterred from visiting the Subject Property based
          28
                                                                 4
                                                             COMPLAINT
DocuSign Envelope ID: 0CA65C3B-91CC-457F-BD6C-BD5EABB1DF42
                 Case 2:20-cv-06995 Document 1 Filed 08/04/20 Page 6 of 10 Page ID #:6



           1
                upon the existence of the accessible barriers. In addition to the instance of deterrence
           2
                occurring on January 2020, Plaintiff is entitled to $4,000.00 in statutory damages for
           3
                each additional occurrence of discrimination under California Civil Code § 52.
           4
                        20.     Any violation of the Americans with Disabilities Act of 1990 (as pled in
           5
                the Third Cause of Action) constitutes a violation of California Civil Code § 51(f)
           6
                thus independently justifying an award of damages and injunctive relief pursuant to
           7
                California law. Per § 51(f), “[a] violation of the right of any individual under the
           8
                Americans with Disabilities Act of 1990 … shall also constitute a violation of this
           9
                section.”
          10
                        21.     The actions and omissions of Defendant as herein alleged constitute a
          11
                denial of access to and use of the described public facilities by physically disabled
          12
                persons within the meaning of California Civil Code §§ 51 and 52. As a proximate
          13
                result of Defendant’s action and omissions Defendant has discriminated against
          14
                Plaintiff in a violation of Civil Code §§ 51 and 51.
          15
                                                               VII.
          16
                  SECOND CAUSE OF ACTION: VIOLATION OF THE AMERICANS WITH
          17
                                 DISABILITIES ACT OF 1990 (42 USC §§ 12101 et seq.)
          18
                        22.     Plaintiff incorporates the allegations contained in paragraphs 1 through
          19
                21 for this claim and incorporates them herein.
          20
                        23.     As part of the Americans with Disabilities Act of 1990 (“ADA”),
          21
                Congress passed “Title III – Public Accommodations and Services Operated by
          22
                Private Entities.” 42 U.S.C. § 12181 et seq. The Property is one of the “private
          23
                entities” which are considered “public accommodations” for purposes of this title,
          24
                which includes any “restaurant, bar, or other sales or rental establishment serving food
          25
                or drink.” § 301(7)(B).
          26
                        24.     The ADA states that “[n]o individual shall be discriminated against on
          27
                the basis of disability in the full and equal enjoyment of the goods, services, facilities,
          28
                                                                 5
                                                             COMPLAINT
DocuSign Envelope ID: 0CA65C3B-91CC-457F-BD6C-BD5EABB1DF42
                 Case 2:20-cv-06995 Document 1 Filed 08/04/20 Page 7 of 10 Page ID #:7



           1
                privileges, advantages, or accommodations of any place of public accommodation by
           2
                any person who owns, leases, or leases to, or operates a place of public
           3
                accommodation.” 42 U.S.C. § 12182.
           4
                        25.     The acts and omissions of Defendant set forth herein were in violation of
           5
                Plaintiff's rights under the ADA and the regulations promulgated thereunder, 28 CFR
           6
                Part 36 et seq.
           7
                        26.     The removal of each of the barriers complained of by Plaintiff as
           8
                hereinabove alleged, were at all times herein mentioned "readily achievable" under the
           9
                standards §§ 30 l and 302 of the ADA. As noted hereinabove, removal of each and
          10
                every one of the architectural barriers complained of herein were also required under
          11
                California law. Further, on information and belief, alterations, structural repairs or
          12
                additions since January 26, 1993 have also independently triggered requirements for
          13
                removal of barriers to access for disabled persons per § 303 of the ADA. In the event
          14
                that removal of any barrier is found to be "not readily achievable," Defendant still
          15
                violated the ADA, per§ 302(b )(2)(A)(v) by failing to provide all goods, services,
          16
                privileges, advantages and accommodations through alternative methods that were
          17
                readily achievable.
          18
                        27.     On information and belief, as of the date of Plaintiff’s encounter at the
          19
                Property and as of the filing of this Complaint, the Defendant has denied and
          20
                continues to deny full and equal access to Plaintiff and to other disabled persons,
          21
                including wheelchair users, in other respects, which violate plaintiff's rights to full and
          22
                equal access and which discriminate against Plaintiff on the basis of his disability,
          23
                thus wrongfully denying to plaintiff the full and equal enjoyment of the goods,
          24
                services, facilities, privileges, advantages and accommodations, in violation of§§ 302
          25
                and 303 of the ADA. 42 USC§§ 12182 and 12183.
          26
                        28.     On information and belief, Defendant has continued to violate the law
          27
                and deny the rights of Plaintiff and other disabled persons to access this public
          28
                                                                 6
                                                             COMPLAINT
DocuSign Envelope ID: 0CA65C3B-91CC-457F-BD6C-BD5EABB1DF42
                 Case 2:20-cv-06995 Document 1 Filed 08/04/20 Page 8 of 10 Page ID #:8



           1
                accommodation since on or before Plaintiff's encounters, as previously noted.
           2
                Pursuant to the ADA, § 308, 42 USC 12188 et seq., Plaintiff is entitled to the
           3
                remedies and procedures set forth in§ 204(a) of the Civil Rights Act of 1964, 42 USC
           4
                2000(a)-3(a), as Plaintiff is being subjected to discrimination on the basis of disability
           5
                in violation of the ADA or has reasonable grounds for believing that he is about to be
           6
                subjected to discrimination. Pursuant to § 308(a)(2), "In cases of violations of§ 302(b
           7
                )(2)(A)(iv) and § 303(a) ... injunctive relief shall include an order to alter facilities to
           8
                make such facilities readily accessible to and usable by individuals with disabilities to
           9
                the extent required by this title."
          10
                        29.     Plaintiff seeks relief pursuant to remedies set forth in§ 204(a) of the Civil
          11
                Rights Act of 1964, 42 USC 2000(a)-3(a), and pursuant to Federal Regulations
          12
                adopted to implement the Americans with Disabilities Act of 1990. Plaintiff is a
          13
                qualified disabled person for purposes of § 308(a) of the ADA who is being subjected
          14
                to discrimination on the basis of disability in violation of Title III and who has
          15
                reasonable grounds for believing he will be subjected to such discrimination each time
          16
                that he may attempt to use the property and premises.
          17

          18
                                                             PRAYER
          19
                        WHEREFORE, Plaintiff prays that this court award damages and provide relief
          20
                as follows:
          21
                    1. Issue a preliminary and permanent injunction directing Defendant as current
          22
                owner, operator, lessor, and/or lessee of the property and premises to modify the
          23
                above described property and premises and related facilities so that each provides full
          24
                and equal access to all persons, including but not limited to persons with physical
          25
                disabilities who use wheelchairs, and issue a preliminary and permanent injunction
          26
                directing Defendant to provide and maintain facilities usable by plaintiff and similarly
          27

          28
                                                                 7
                                                             COMPLAINT
DocuSign Envelope ID: 0CA65C3B-91CC-457F-BD6C-BD5EABB1DF42
                 Case 2:20-cv-06995 Document 1 Filed 08/04/20 Page 9 of 10 Page ID #:9



           1
                situated persons with disabilities, and which provide full and equal access, as required
           2
                by law, including appropriate changes in policy;
           3
                    2. Retain jurisdiction over the Defendant until such time as the Court is satisfied
           4
                that Defendant’s unlawful policies, practices, acts and omissions, and maintenance of
           5
                inaccessible public facilities as complained of herein no longer occur, and can not
           6
                recur;
           7
                    3. Award to Plaintiff all appropriate damages, including but not limited to
           8
                statutory damages, general damages and treble damages in amounts within the
           9
                jurisdiction of this Court, all according to proof;
          10
                    4. Award to Plaintiff all reasonable statutory attorney fees, litigation expenses, and
          11
                costs of this proceeding as provided by law;
          12
                    5. Award to Plaintiff prejudgment interest pursuant to California Civil 17 Code§
          13
                329
          14

          15
                    6. Grant such other and further relief as this Court may deem just and proper.
          16

          17                                                 ASCENSION LAW GROUP, PC

          18          DATE: July 30, 2020

          19                                                            /s/Pamela Tsao

          20                                                 Pamela Tsao, attorney for Plaintiff

          21                                                       STEPHEN TURNER

          22

          23

          24

          25

          26
          27

          28
                                                                    8
                                                              COMPLAINT
DocuSign Envelope ID: 0CA65C3B-91CC-457F-BD6C-BD5EABB1DF42
                Case 2:20-cv-06995 Document 1 Filed 08/04/20 Page 10 of 10 Page ID #:10



           1                                                 VERIFICATION
           2
                        I, Stephen Turner, the plaintiff in this action, declare under penalty of perjury
           3
                that I have reviewed the foregoing Verified Complaint. The allegations made therein
           4
                are based upon personal knowledge known to me to be true and that everything
           5
                represented here is true and correct. As to those allegations that I do not have personal
           6
                knowledge of, such allegations are believed to be true based on specified information,
           7
                documents, or both.
           8

           9
          10
                Dated: July 30, 2020
          11                                                          Stephen Turner
          12                                                          Plaintiff

          13

          14

          15

          16

          17

          18

          19
          20

          21

          22

          23

          24

          25

          26
          27

          28
                                                                  9
                                                              COMPLAINT
